Order, Supreme Court, Bronx County (Cynthia S. Kern, J.), entered on or about December 28, 2009, which denied plaintiffs motion for summary judgment on the issue of liability under Labor Law § 240 (1), unanimously reversed, on the law, without costs, and the motion granted.
Plaintiff testified that he fell off an unsecured ladder while preparing to paint office space in a building owned by defendant 3251 Third Avenue LLC. No issue of fact as to plaintiffs version of events or his credibility is raised by the absence of corroboration of his testimony or by anything in the record, whether in the testimony itself or in evidence presented by defendant (see Perrone v Tishman Speyer Props., L.P., 13 AD3d 146 [2004]; Wise v 141 McDonald Ave., 297 AD2d 515, 517 [2002]; Gontarzewski v City of New York, 257 AD2d 394 [1999]; Robinson v NAB Constr. Corp., 210 AD2d 86 [1994]; Urrea v Sedgwick Ave. Assoc., 191 AD2d 319 [1993]).
In an attempt to raise an issue of fact whether plaintiff was an employee entitled to the protections of the Labor Law, defendant submitted an unsworn statement by plaintiffs employer that he did not know plaintiff and that plaintiff did not work for him. This statement is hearsay, unaccompanied by any other evidence tending to show that plaintiffs presence on the work site was not authorized, and is therefore insufficient to demonstrate the existence of a question of fact (see Matter of New York City Asbestos Litig., 7 AD3d 285 [2004]). Concur — Tom, J.P., Moskowitz, Freedman, Richter and Manzanet-Daniels, JJ.